


110 HR 5499 IH: Iraq Redeployment Timetable and

U.S. House of Representatives
2008-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5499
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2008
			Ms. Tsongas
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a timetable for the redeployment of the
		  United States Armed Forces from Iraq and to seek political and diplomatic
		  solutions for the security and stability of the Republic of
		  Iraq.
	
	
		1.Short titleThis Act may be referred to as the
			 Iraq Redeployment Timetable and
			 Political Reconciliation Act of 2008.
		2.Sense of Congress
			 regarding service of United States Armed Forces in Iraq and political
			 reconciliation in IraqIt is
			 the sense of the Congress that—
			(1)the men and women
			 of the United States Armed Forces have served honorably and expertly in
			 Operation Iraqi Freedom;
			(2)political
			 reconciliation in the Republic of Iraq is the key component in providing
			 stability in Iraq;
			(3)political
			 reconciliation cannot occur in the Republic of Iraq without robust diplomatic
			 efforts by the United States and the international community;
			(4)the overwhelming
			 presence of the United States Armed Forces in Iraq has neither encouraged nor
			 precipitated the political, religious, ethnic, and tribal leaders in Iraq to
			 achieve political and diplomatic solutions in providing security and stability
			 for their own nation;
			(5)a defined schedule for redeployment of the
			 United States Armed Forces from Iraq, which is the only real remaining
			 political leverage available to the United States, is the quickest, safest, and
			 most responsible way to bring the Armed Forces home;
			(6)a defined schedule for redeployment
			 requires the people and government of Iraq to take responsibility for their
			 future and will help engage the international community to assist the people
			 and government of Iraq in making political progress; and
			(7)continuous and extended deployments of the
			 United States Armed Forces have compromised United States military readiness
			 around the globe and reduced the ability of the United States to respond to
			 other international commitments, notably Afghanistan.
			3.Timetable for
			 redeployment of United States Armed Forces from Iraq
			(a)Commencement of
			 redeploymentNot later than 90 days after the date of the
			 enactment of the Act, the Secretary of Defense shall commence the redeployment
			 of the units and members of the United States Armed Forces deployed in
			 Iraq.
			(b)Purpose of
			 redeploymentThe redeployment required by this section shall be
			 carried out for purposes of—
				(1)ensuring that the national security
			 interests of the United States are protected; and
				(2)improving the
			 military readiness of the United States Armed Forces.
				(c)Completion of
			 redeploymentThe Secretary of Defense shall complete the
			 redeployment of the United States Armed Forces from Iraq by the end of the
			 180-day period beginning on the date on which the Secretary of Defense
			 commences the redeployment required by subsection (a).
			(d)Redeployment
			 reportNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report outlining the necessary elements of the required timetable
			 for the redeployment of the United States Armed Forces from Iraq. To the
			 maximum extent possible, the report shall be submitted in an unclassified
			 format. The report shall include—
				(1)a
			 timetable for completion of the redeployment within 180 days after
			 commencement;
				(2)an estimate of the
			 number of members of the United States Armed Forces needed to perform the
			 activities described in subsection (f);
				(3)an estimate of the number of sea, air, and
			 ground equipment required to perform the activities described in subsection
			 (f);
				(4)a
			 plan for ensuring the safe and orderly withdrawal of the United States Armed
			 Forces from Iraq;
				(5)an estimate of the
			 cost of providing security for United States citizens remaining in Iraq to
			 conduct diplomatic, economic, and social rehabilitation, including Provincial
			 Reconstruction Teams; and
				(6)the total
			 estimated costs of redeployment.
				(e)Certification of
			 redeploymentUpon the completion of the redeployment, the
			 Secretary of Defense shall submit a report to the congressional defense
			 committees certifying that all United States Armed Forces have been redeployed
			 from Iraq.
			(f)Protection of
			 united states embassy in baghdad, iraqNotwithstanding any other
			 provision of this Act, the Secretary of Defense may retain members of the
			 United States Armed Forces in Iraq in such numbers as the Secretary considers
			 required for protection of the United States Embassy compound in Baghdad,
			 Iraq.
			4.Relations with
			 the Government of Iraq
			(a)Diplomatic
			 relationsConcurrently with the redeployment of United States
			 Armed Forces pursuant to section 3, the Secretary of State shall continue to
			 work with the elected Government of Iraq to provide for the security and
			 stability of Iraq and its transition to democratic rule through diplomatic
			 means.
			(b)Continuation of
			 diplomatic, social, and economic rehabilitation activities in
			 iraqNothing in this Act shall be construed to prohibit or
			 otherwise restrict the use of funds available to any department or agency of
			 the United States, other than the Department of Defense, to carry out
			 diplomatic, social, and economic rehabilitation activities in Iraq.
			(c)Report and
			 componentsNot later than 30
			 days after the date of the enactment of this Act, and every 30 days thereafter,
			 the President of the United States shall submit to the congressional defense
			 committees, the Committee on Foreign Affairs of the House of Representatives,
			 and the Committee on Foreign Relations of the Senate a report describing the
			 efforts by the United States to carry out diplomatic, social, and economic
			 rehabilitation activities in Iraq. The report shall include, at minimum—
				(1)current efforts to effect political
			 dialogue among the political, religious, ethnic, and tribal leaders in
			 Iraq;
				(2)current efforts of
			 international organizations in assisting with political reconciliation in Iraq;
			 and
				(3)initiatives,
			 either planned or ongoing, for assistance by the United States to the
			 Government of Iraq to assist in the areas of governance, rule of law,
			 democracy, and human rights protections.
				5.Middle East
			 Security and Economic Organization
			(a)Sense of the
			 congressIt is the sense of Congress that—
				(1)security and
			 stability in Iraq and the broader Middle East is vital to all nations of the
			 world;
				(2)diplomatic
			 involvement of the broader international community in the regional security and
			 stability of Iraq and the Middle East region is essential;
				(3)involvement in the
			 Middle East region remains vital to the national security interests of the
			 United States;
				(4)the Middle East
			 region lacks a regional security and economic organization that would allow for
			 increased dialogue among participating nations;
				(5)a
			 regional security and economic organization, modeled on the Organization for
			 Security and Cooperation in Europe, should be created; and
				(6)a
			 regional, multilateral security and economic organization provides the
			 structure necessary to cultivate regional security and to promote economic
			 development and cooperation in the Middle East region.
				(b)NegotiationsIn
			 parallel with the redeployment of United States Armed Forces from Iraq pursuant
			 to section 3, the Secretary of State shall begin immediate negotiations for the
			 creation of a multi-lateral security and economic organization for the Middle
			 East region, to be known as the Middle East Security and Economic
			 Organization.
			(c)PurposeThe purpose of the Middle East Security and
			 Economic Organization is to cultivate regional security and to promote economic
			 development and cooperation in the Middle East region.
			(d)CompositionAt
			 minimum, the Middle East Security and Economic Organization should be comprised
			 of nations located in the Persian Gulf and broader Middle East region, as well
			 as the broader international community. It is the sense of Congress that the
			 composition of the Middle East Security and Economic Organization
			 include—
				(1)representative
			 countries from the League of Arab States;
				(2)member states from
			 the North Atlantic Treaty Organization; and
				(3)interested nations
			 holding seats in the UN General Assembly.
				(e)ReportWithin 30 days after commencement of
			 negotiations to establish the Middle East Security and Economic Organization,
			 and every 30 days thereafter until negotiations are complete, the Secretary of
			 State shall submit to the congressional defense committees, the Committee on
			 Foreign Affairs of the House of Representatives, and the Committee on Foreign
			 Relations of the Senate a report describing the progress of negotiations in
			 forming the Middle East Security and Economic Organization.
			6.DefinitionsIn this Act:
			(1)The term United States Armed
			 Forces has the meaning given the term armed forces in
			 section 101(a)(4) of title 10, United States Code.
			(2)The term
			 congressional defense committees means—
				(A)the Committee on
			 Armed Services and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Armed Services and the Committee on Appropriations of the Senate.
				
